Title: General Orders, 31 December 1778
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J., Thursday] Decr 31st 1778
    Parole Edward—C. Signs Edom Eske—
    
  
The Tents and Markees which are public property are to be delivered in to the Quarter-Master General’s Store as soon as the Officers and men are hutted; Likewise the tools which were delivered out for the purpose of building huts.
The Regimental Pay-Masters will make out returns of the Blankets wanting in their respective Regiments early tomorrow morning and deliver them to the Brigade Majors, who are to digest them into Brigade returns and deliver them in at Orderly time tomorrow.
 